As filed with the Securities and Exchange Commission on September 10, 2009 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT Under THE SECURITIES ACT OF 1933 UNITED NATURAL FOODS, INC. (Exact name of registrant as specified in its charter) Delaware 05-0376157 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 260 Lake Road, Dayville, CT (Address of principal executive offices) (Zip Code) UNITED NATURAL FOODS, INC. 2 (Full title of the plan) Mark E. Shamber Senior Vice President and Chief Financial Officer United Natural Foods, Inc. 260 Lake Road
